      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 1 of 20




                         UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael                         Court File No. 20-CV-01302
 Shum, Katie Nelson, Tannen Maury,                                           (WMW/DTS)
 Stephen Maturen, and The
 Communications Workers of America,
 On behalf of themselves and other similarly
 situated individuals,
                                                             STATE DEFENDANTS’
                      Plaintiff,                                MEMORANDUM IN
                                                       OPPOSITION TO PLAINTIFFS’
        vs.                                            MOTION FOR A TEMPORARY
                                                             RESTRAINING ORDER
 City of Minneapolis, et al.

                      Defendants.


                                    INTRODUCTION

       This case involves the Minneapolis Police Department (“MPD”) and the Minnesota

State Patrol’s attempts to restore order and protect the public in the aftermath of the

unprecedented, chaotic, and at times destructive civil unrest following the tragic death of

George Floyd on May 25, 2020. Plaintiffs filed this putative class action against various

state and city entities and officials, challenging the treatment of the media by law

enforcement. Plaintiffs now move for a temporary restraining order (“TRO”) relating to

entirely different, more recent unrest related to the death of Daunte Wright. Defendants

Commissioner John Harrington and Colonel Matthew Langer, the respective leaders of the
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 2 of 20




Minnesota Department of Public Safety and the Minnesota State Patrol (collectively, “State

Defendants”), oppose Plaintiffs’ motion. 1

       To be clear, State Defendants recognize the essential service the media plays in

reporting on matters of public concern, particularly protests as significant as those that

erupted in the wake of the deaths of George Floyd and Daunte Wright. State Defendants

reject any allegation that they would intentionally impede journalistic activities to prevent

honest and transparent reporting. Indeed, law enforcement agencies benefit when their

work is conducted in a public and transparent manner. In the face of widespread violence

and criminal conduct, however, law enforcement officials have no choice but to take swift

lawful action to restore public safety. Such efforts sometimes require the use of dispersal

orders, which necessarily apply to everyone in the area being cleared (including the media).

Plaintiffs’ request for a TRO should be denied because Plaintiffs have not carried their

burden to show a TRO is appropriate here.

                                          FACTS

       Plaintiffs filed this lawsuit on June 2, 2020, naming the City of Minneapolis,

Minneapolis Chief of Police Medaria Arradondo, Minneapolis Police Chief Lieutenant

Robert Kroll, and State Defendants as Defendants. A previous TRO motion filed by

Plaintiffs was denied on June 9, 2020. (Doc. 35.) Since that time, Plaintiffs filed a Second



1
  This Court directed the Defendants to file a “joint” memorandum addressing Plaintiffs’
TRO motion. (Doc. 99.) However, Plaintiffs’ motion seeks only an injunction against the
State Defendants. Indeed, Plaintiffs’ motion does not contain any allegations or claims
related to Minneapolis Police Officers, nor does it seek to enjoin the City of Minneapolis
or any of its officers, officials or employees from any action. Accordingly, because the City
Defendants are not included in Plaintiffs’ motion, the City Defendants have not participated
in the drafting of this memorandum.
                                             2
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 3 of 20




Amended Complaint (Doc. 53), and State Defendants filed a motion to dismiss, which is

currently under advisement. (Doc. 88.)

      This putative class action pertains to the alleged mistreatment of news media

personnel by law enforcement during the wave of protests that occurred after the tragic

death of George Floyd. Plaintiffs (six journalists and the Communications Workers of

America union), allege generally that they and other members of news media were targeted

by the Minneapolis Police Department (“MPD”) or the State Patrol when they were

gathering and reporting information on the protests. (See, generally, Second Amended

Complaint (“SAC”) [Doc. 53].)

      Plaintiffs filed the underlying TRO motion on April 14, 2021. This motion pertains

to the treatment of media during the unrest that followed the death of Daunte Wright this

past Sunday, April 11. Minnesota State Patrol (“MSP”) troopers, as part of a coalition

formed to respond to unrest related to the trial of former police officer Derek Chauvin,

were called to duty this week to protect businesses and the community in Brooklyn Center.

This coalition is referred to as Operation Safety Net (“OSN”) and includes National Guard

members, MSP troopers, Hennepin County sheriff’s deputies, and others. OSN has

provided law enforcement support near the Brooklyn Center Police Department, where

numerous peaceful and non-peaceful protesters were present.

      While most of protestors near the Brooklyn Center Police Department this past week

have been peaceful, some individuals have taken the opportunity to commit serious acts of

violence, including violence against the media. For example, CNN reported that one of its




                                           3
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 4 of 20




reporters was hit in the head by a water bottle and then their crew was chased by protesters. 2

In addition, widespread looting was reported in Brooklyn Center, as well as adjacent cities,

damaging an estimated 20 businesses. 3 Such damage was inflicted, in part, by gunfire. 4

Rocks, bricks, and other large or explosive objects were hurled at police, lasers were shined

in law enforcement eyes, fires were lit, and public property was damaged. 5

       More specifically, starting on Sunday evening, severe violence and looting erupted

in numerous locations in the Twin Cities, beginning in the Brooklyn Center area and

spreading beyond to neighboring communities. MSP is aware of over 75 business affected

from Sunday’s events, including many on Lake Street in Minneapolis. (Schrofer Decl. ¶

2.) MSP troopers responded to multiple locations to assist local law enforcement in

quelling the violence and restoring peace. (Id.) The rapid escalation of law enforcement

resources across the Twin Cities was necessary to prevent the repeat of the incredible

property destruction that occurred last year following the death of George Floyd. (Id.)




2
   See https://bringmethenews.com/minnesota-news/cnn-employee-struck-in-head-by-
water-bottle-in-brooklyn-center (last viewed Apr. 15, 2021)
3
    See https://www.twincities.com/2021/04/11/police-fatally-shoot-man-in-brooklyn-
center-sunday-bca-investigating/ (last viewed Apr. 15, 2021).
4
  See https://minnesota.cbslocal.com/2021/04/12/here-we-go-again-businesses-clean-up-
after-night-of-destruction-following-daunte-wright-killing/ (last viewed Apr. 15, 2021).
5
     See https://www.twincities.com/2021/04/11/police-fatally-shoot-man-in-brooklyn-
center-sunday-bca-investigating/       (last      viewed        Apr.      15,       2021);
https://www.twincities.com/2021/04/12/nighttime-curfew-going-into-effect-in-st-paul-
minneapolis-after-brooklyn-center-officer-fatally-shoots-man/ (last viewed Apr. 15,
2021); https://www.twincities.com/2021/04/12/law-enforcement-issues-dispersal-orders-
begins-arrests-in-brooklyn-center-after-curfew-takes-effect/ (last viewed Apr. 15, 2021).
                                              4
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 5 of 20




       As a result of the criminal activity that occurred on Sunday evening, Operation

Safety Net (“OSN”) moved to “Phase 3” of the plan which included the rapid escalation of

law enforcement and National Guard resources. (Id. ¶ 3.) OSN moved to Phase 3 because

of the unrest in Brooklyn Center, Minneapolis, and other communities. Specific attention

was placed on the Brooklyn Center Police Department where a large number of protesters

had gathered. (Id.) OSN was comprised to respond to any unrest stemming from the Derek

Chauvin trial, and is an organized group of unified command. (Id.) It includes State Patrol,

Department of Natural Resources, Minneapolis P.D., Hennepin County Sheriff, St. Paul

P.D., National Guard, among other law enforcement agencies. (Id.)

       On Monday night, OSN officers were present, along with members of the

Bloomington Police Department, the Anoka County Sherriff’s Office, and others. (Id. ¶ 4.)

On Tuesday, OSN officers were present, along with the Anoka County Sherriff’s Office,

the West Metro Field Force and others. (Id.) It is important to note that MSP jurisdiction

is limited under Minn. Stat. § 299D.03, but it does have the power and authority to “to

cooperate, under instructions and rules of the commissioner of public safety, with all

sheriffs and other police officers anywhere in the state.” (Id.)

       Prior to the events of this week, OSN officers held a recurring weekly meeting with

members of the media regarding law enforcement expectations during anticipated protests.

(Id. ¶ 5.) On Monday, direct efforts were made by OSN officers to clarify with media

members present in the crowd that while the media was exempt from the curfew, the media

was not exempt from lawful orders from OSN officers, including dispersal orders. (Id.)




                                              5
        CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 6 of 20




This was also consistent with the Governor’s Executive Order regarding the 7:00 p.m.

curfew put in place that evening. (Id.)

        On Monday evening, a large gathering of approximately 1,000 protestors remained

in the vicinity of the Brooklyn Center Police Department past the curfew. (Id. ¶ 6.) OSN

officers and other law enforcement members, however, did not immediately act to enforce

the curfew. (Id.) Unfortunately, several members of the protest began to engage in various

acts of violence. (Id.) The conduct included throwing rocks, bricks, bottles filled with

frozen liquid, and other heavy objects at police, hurling commercial-grade fireworks,

gunfire, shining lasers into the eyes of law enforcement officers, arson and attempted arson,

and damaging public property. (Id.) At least seven MSP troopers were injured as a result.

(Id.)

        Given the violence, OSN officers issued numerous lawful dispersal orders over a

long-range acoustical device before taking any enforcement action to disperse the crowd.

(Id. ¶ 7.) These dispersal orders contained a direct reference to the media, for the sake of

clarity, to ensure that media was aware that the dispersal order applied to everyone. (Id.)

Law enforcement officials then worked directly with known members of the media,

providing an alternative location where they could continue their coverage: 67th Avenue

and Humboldt Avenue, only ten feet away from the Brooklyn Center Police Department

building. (Id.) As the clearing efforts of law enforcement physically moved forward, law

enforcement officials worked with the media to find other safe locations for them to

continue their coverage without entering the dispersal area or impeding law enforcement

efforts. (Id.) Despite best efforts to provide notice of the impending action to disperse the


                                             6
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 7 of 20




crowd, some members of the media simply refused to comply or stay within the designated

areas. (Id.)

       While the unified command of OSN and other law enforcement was ultimately able

to minimize the violence, looting, and arson on Monday night, hundreds of protesters came

back to the same location on Tuesday. (Id. ¶ 8.) Again, most of the protesters were

peaceful. But, as evening drew near, violence erupted once again. (Id.) After at least 28

MSP troopers were struck with various items, lawful dispersal orders were again issued

over a long-range acoustical device. (Id.) The first message directed the crowd to move

north. The second message stated that this directive also applied to the media. (Id.) Once

again, some members of the media refused to comply, despite the fact that these dispersal

orders were announced 75 times, once every two minutes. (Id.) The group only started

moving when law enforcement officials started moving in order to clear them. (Id.)

       Last night (Wednesday April 14), the protest activities continued outside of the

Brooklyn Center Police Department, but the level of violence was somewhat diminished.

(Id. ¶ 9.) The unified command of law enforcement leaders is hopeful that the unrest will

not continue for a fifth night, but are preparing to continue their efforts to ensure public

safety, protect public and private property, and keep the peace. (Id.) In total, MSP is aware

of over 200 calls for service in response to burglaries after the death of Daunte Wright,

with 140 businesses impacted. (Id.)

       Importantly, the Governor’s Executive Order 21-18, imposing the Monday night

curfew and exempting media, made clear that no one was exempt from orders from law

enforcement:


                                             7
         CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 8 of 20




         Exemptions. All law enforcement, fire, medical personnel, and members of
         the news media, as well as personnel and members of community groups
         authorized by local units of government, the Minnesota Department of Public
         Safety, Minnesota State Patrol, or Minnesota National Guard, are exempt
         from the curfew. Individuals traveling directly to and from work or religious
         services, seeking medical care, fleeing dangerous circumstances, or
         experiencing homelessness are also exempt. All individuals, whether exempt
         or not, must comply with lawful orders from law enforcement.

(Landrum Decl. Ex. 1 (emphasis in original.)) It goes without saying that no one, including

curfew-exempted members of the media, is entitled to remain in an area subject to a lawful

dispersal order.

         Dispersal orders are a longstanding law enforcement tactic used to address large and

volatile crowds of violent protestors. (Schrofer Decl. ¶ 10.) Such orders are typically given

over a long-range acoustical device far in advance of any efforts to physically enforce the

dispersal order. (Id.) Stated simply, persons are given every opportunity to lawfully leave

the scene of violence before any enforcement activity occurs. (Id.) The goal is to encourage

as many people to leave under their own free will, as possible. (Id.) It goes without saying,

however, that efforts to control wide-spread violence are dangerous, chaotic and

unpredictable. (Id.) A swift and efficient law-enforcement response is necessary for

obvious safety reasons. (Id.) As the May 2020 unrest demonstrated, a delayed law

enforcement response can cause significant damage to our community. (Id.)

         Interestingly, Plaintiffs take issue with the fact that OSN directed dispersal orders

specifically at the media. 6 This, however, was law enforcement’s good faith effort to

protect the media from harm and ensure their understanding of the dispersal requirement




6
    Referring to these good faith directions as “Orwellian.” (Doc. 96 at 3.)
                                               8
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 9 of 20




(and that it applied to them). Numerous warnings were issued to allow time for the public

and the media to disburse, as Plaintiffs admit. (Doc 98 ¶ 12(m) (“On April 13, 2021, at

9:43 p.m., Media leave the area…media and press leave the area now – state patrol for like

the 100th time in the last half hour.”).) (internal quotation marks omitted).

       The declaration of Jared Goyette takes issue with the lawful dispersal orders issued

by OSN, but confirms that MSP troopers were careful to address members of the media to

ensure they knew the dispersal orders applied to them. (Doc. 97 ¶ 6.) The declaration also

establishes that multiple dispersal orders were given, which were heard by Goyette but

ignored. (Id. ¶ 10.) Importantly, Goyette makes clear that he did not follow the dispersal

orders and go to the area designated for media, but chose a location “maintaining a line of

sight that would allow us to observe the actions of both parties.” (Id. at ¶ 8.) This location,

however, was subject to a dispersal order and Goyette and other members of the media

were not legally entitled to be there.

       Goyette’s decision to ignore lawful dispersal orders placed him in a dangerous

situation and impeded law enforcement activity, as his declaration establishes. (Doc. 97

¶¶ 10-11.) He remained in an area OSN was attempting to lawfully clear, resulting in his

exposure to tear gas and less-lethal projectiles. His refusal, as well as the refusal of other

members of the media, was met with frustration and additional verbal directions to leave

by law enforcement. (Id. at ¶ 11.) The declaration makes clear that Goyette chose to

remain in an active dispersal area, where violent protesters were present and being

addressed by OSN. (Id. at ¶ 13.) This was a violation of law. See Minn. Stat. § 609.705.




                                              9
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 10 of 20




       Goyette’s Twitter comments, provided by Plaintiffs in the declaration of Isabella

Solomão Nascimento, confirms that Goyette chose to disregard the directives of OSN

officers by refusing to disperse. (Doc. 98 ¶ 3(d) (“Trying to stay back but keep eyes on

what’s happening. . . . .With all due respect, that is our job.”).) Goyette went on to Tweet

his belief that he was entitled to cover the unrest, regardless of the dispersal order. (Id. at

¶ 3(e) (“frustrated by @MinnesotaOSN’s inability to respect or understand that the [F]irst

[A]mendment protects journalists’ right to cover events of public interest, even when there

is a curfew, and even when there is a dispersal order.”) (emphasis added).) The Twitter

feeds of other journalists similarly demonstrates that they placed themselves in danger by

disregarding lawful dispersal orders. (See generally Doc. 98 ¶¶ 4-12.)

       Notably, however, Plaintiffs did not provide the entirety of Goyette’s Twitter feed

related to the Brooklyn Center unrest. That is probably because Goyette acknowledged

that OSN was in a precarious position and forced to respond to violent acts by protestors.

(Landrum Aff. Ex. 2 at p. 1 (“Throwing objects for sure leads to police escalation, which

is why organizers/collective work to prevent it from happening during the day.”) at p. 2

(“A group of people did shake the fence, pull at it and throw stuff. They didn’t get close

to pulling it down, but the police had already established the fence as ‘off limits.)’”) at p.

3 (“Shouldn’t need to say this, but this is not directed at individual state troopers, officers

or Nat Guard soldier. I respect they also have a difficult job to do, and also had reasons to

be worried about their safety. Not personal at all.”).)

       Plaintiffs claim that OSN “targeted” media with the goal of impeding their

reporting. That assertion is false and misconstrues the efforts of OSN to address the


                                              10
         CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 11 of 20




significant and undisputable violence that occurred outside the Brooklyn Center Police

Department. The media is not (and cannot be) exempt from dispersal orders required to

restore peace in the face of mass violence. Moreover, Plaintiffs’ own declarations establish

OSN’s good faith and reasonable efforts to safely address the presence of media, allow

coverage, while also keeping the peace.

         Plaintiffs now seek a TRO enjoining State Defendants (as opposed to the OSN

coalition) from arresting, threatening arrest, or using any form of lawful force against

persons they reasonably should know are journalists unless there is probable cause. Much

of this request, however, is already the law of the land for all people, including journalists.

Stated simply, the law already requires probable cause to arrest and prohibits the excessive

use of force. So while the Proposed Order is long, what Plaintiffs really seek is a TRO

enjoining State Defendants from issuing dispersal orders that pertain to media or using

lawful force to enforce those dispersal orders against the media. 7 Stated simply, Plaintiffs

want this Court to order that the media is above the law. They are not and the TRO must

be denied.

                                       ARGUMENT

    I.       THE COURT SHOULD ONCE AGAIN DENY PLAINTIFFS’ MOTION FOR A
             TEMPORARY RESTRAINING ORDER.

         This Court should deny Plaintiffs’ TRO motion for numerous reasons. (Doc. 35.)

First and foremost, being a member of the media does not give license to violate lawful



7
  (See Proposed Order [Doc. 95] at ¶ 2(a) (“For purposes of this Order, such persons shall
not be required to disperse following the issuance of an order to disperse, and such persons
shall not be subject to arrest for not dispersing following the issuance of an order to
disperse.”).
                                              11
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 12 of 20




dispersal orders during an emergency. The declarations filed by Plaintiffs establish that

Plaintiffs (not State Defendants), violated the law when they intentionally failed to follow

lawful dispersal orders.

         Plaintiffs’ TRO should also be denied because Mr. Goyette himself admitted his

refusal to disperse and suffered no harm at the hands of OSN, including MSP troopers. No

other Plaintiff filed a declaration in support of this motion. Plaintiffs are therefore unlikely

to succeed on the merits. Instead, the TRO motion includes allegations entirely unrelated

to the parties to this lawsuit or the Second Amended Complaint. (Doc. 35 at 10-13 (denying

class-certification at this time).) Finally, Plaintiff’s TRO motion is not in the public interest

in times of chaotic unrest.

         Preliminary injunctive relief is an extraordinary remedy. Watkins Inc. v. Lewis, 346

F.3d 841, 844 (8th Cir. 2003). When deciding a motion for preliminary injunction, a court

must consider: (1) the moving party’s probability of success on the merits; (2) the threat of

irreparable harm to the moving party; (3) the balance between this harm and the injury that

granting the injunction will inflict on other interested parties; and (4) the public interest in

the issuance of the injunction. Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 114

(8th Cir. 1981). The Dataphase factors govern both temporary restraining orders and

preliminary injunctions. Izabella HMC-MF, LLC v. Radisson Hotels Intl., Inc., 378 F.

Supp. 3d 775, 778 n.2 (D. Minn. 2019) (citing S.B. McLaughlin & Co. v. Tudor Oaks

Condo. Project, 877 F.2d 707, 708 (8th Cir. 1989)). Plaintiffs have the “complete burden”

of proving all the factors. Gelco Corp. v. Coniston Partners, 811 F.2d 414, 418 (8th Cir.

1987).


                                               12
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 13 of 20




   A. PLAINTIFFS’ TRO MOTION IS UNRELATED TO THE STATE DEFENDANTS AND
      SECOND AMENDED COMPLAINT.

       Plaintiffs’ TRO motion seeks an order enjoining the State Defendants from the use

of various tactics to combat violence, civil unrest and restore order, exempting media from

the use of lawful dispersal orders and force. The Second Amended Complaint, however,

does not address the unrest stemming from the death of Daunte Wright, which is different

than what occurred in May 2020. Nor does the Second Amended Complaint include claims

against the OSN coalition. In addition, the TRO is supported by no allegations from any

Plaintiff except Goyette, who was not harmed by State Defendants.

           Nowhere in the SAC or declarations does Goyette make any allegation that the

OSN (or MSP) caused him harm. (See generally Docs. 9, 56, 97.) No other Plaintiff filed

a declaration in support of the pending TRO motion. Moreover, the SAC does not address

the Brooklyn Center unrest, which is entirely different from the unrest following the

murder of George Floyd. The violence in Brooklyn Center is being addressed by OSN,

which includes numerous law enforcement agencies who are not parties here, and who are

nowhere mentioned in the SAC. For these reasons alone, Plaintiffs have little likelihood

of success on the merits against the State Defendants and the TRO Motion must be denied.

       A court may issue a preliminary injunction in a lawsuit “to preserve the status quo

and prevent irreparable harm until the court has an opportunity to rule on the lawsuit’s

merits.” Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994). “Thus, a party must

establish a relationship between the injury claimed in the party’s motion and the conduct

asserted     in   the   complaint.” Id.   (affirming   district   court’s   order   denying



                                             13
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 14 of 20




prisoner’s motion for a preliminary injunction, which raised issues “entirely different”

from those raised in his complaint) (emphasis added).

       In this case, Plaintiffs seek a TRO related to the conduct of the OSN, which is not

the subject of the SAC. Moreover, the pleadings make clear that the only Plaintiff

submitting information in support of the TRO (Goyette) was not harmed by State

Defendants, but rather, chose to disregard lawful dispersal orders, thereby placing himself

in a dangerous situation, but left unharmed. Plaintiffs have not established a relationship

between the State Defendants and the claims in the TRO motion, nearly all of which all

relate to non-parties.   For these reasons, a preliminary injunction against the State

Defendants is not proper here.

   B. PLAINTIFFS FAIL TO CARRY THEIR BURDEN TO DEMONSTRATE THAT
      INJUNCTIVE RELIEF IS WARRANTED.

       Plaintiffs fail to meet their heavy burden to establish the requirements for a TRO.

Gelco, 811 F.2d at 418. The motion should be denied.

              i. Likelihood of Success on the Merits

       “[A]n injunction cannot issue if there is no chance of success on the merits.” Mid-

Am. Real Estate Co. v. Iowa Realty Co., 406 F.3d 969, 972 (8th Cir. 2005); see also Barrett

v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013). The claims against the two State

Defendants, Chief Harrington and Colonel Langer, are not likely to succeed in either their

official or individual capacities. Indeed, State Defendants filed a motion to dismiss the

SAC, which is still pending. State Defendants incorporate by reference their memoranda

in support of their motion to dismiss, which establish why Plaintiffs’ claims fail. (Docs.



                                            14
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 15 of 20




57, 79.) Stated succinctly, Plaintiffs claims fail as to State Defendants for failure to state

a claim, qualified immunity, and lack of standing. (Doc. 57 at 6-34; Doc. 79 at 2-12.)

       In their TRO motion, Plaintiffs emphasize OSN’s use of dispersal orders and the

lawful use of force to enforce those orders in the face of mass unrest and violence. Such

tactics have been held to be reasonable under similar situations of civil unrest. Martz v.

Barnes, 787 F. App’x 356, 357 (8th Cir. 2019) (pepper spray not excessive force); White

v. Jackson, 865 F.3d 1064, 1079–80 (8th Cir. 2017) (use of nonlethal projectiles

reasonable); Dundon v. Kirchmeier, No. 1:16-CV-406, 2017 WL 5894552, at *19 (D.N.D.

Feb. 7, 2017), aff’d, 701 F. App’x 538 (8th Cir. 2017) (denying motion for preliminary

injunction, because officers use of force not unreasonable). Faced with the destruction of

property, violence, and mass unrest, OSN was forced to use repeated dispersal orders, and

when not obeyed, lawful force to restore peace.

       Plaintiffs cite to no authority holding that first amendment rights exempt individuals

from lawful dispersal orders in the face of mass unrest. Indeed, the contrary is true. There

is no First Amendment right to remain in an area subject to a lawful dispersal order. 8 See,

e.g., Colten v. Kentucky, 407 U.S. 104, 109 (1972) (holding that “conduct in refusing to

move on after being directed to do so was not, without more, protected by the First

Amendment”); Cervantes v. San Diego Police Chief Shelley Zimmerman, No. 17-CV-

01230-BAS-AHG, 2020 WL 5759752, at *7 (S.D. Cal. Sept. 28, 2020) (holding “Cervantes

Plaintiffs had no First Amendment right to remain in the area of a protest or unrest after




8
 “It is undisputed that protesting peaceably is protected speech. Violent protest is not.”
Cross v. Mokwa, 547 F.3d 890, 896 (8th Cir. 2008).
                                             15
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 16 of 20




police issued an order to disperse and were violating the law by doing so” and rejecting a

retaliation claim for the same reason); Hicks v. City of Portland, No. CV 04-825-AS, 2006

WL 3311552, at *12 (D. Or. Nov. 8, 2006) (“Plaintiff had no protected First Amendment

to enter the street in violation of a lawful order to disperse.”); Cavanagh v. Humboldt Cty.,

No. C 97-4190 CRB, 1999 WL 96017, at *4 (N.D. Cal. Feb. 22, 1999), aff’d, 1 F. App’x

686 (9th Cir. 2001) (holding lawful dispersal order did not violate First Amendment);

Burbridge v. City of St. Louis, Missouri, 430 F. Supp. 3d 595, 611-12 (E.D. Mo. 2019)

(noting arrests of media who failed to comply with dispersal order supported by probable

cause, rejecting First Amendment retaliation claim based on violation of dispersal order);

       The dispersal orders in this case were undisputedly lawful, in light of the violence

taking place near the Brooklyn Center Police Department. Those who refused to follow

the lawful dispersal order committed a crime. Minn. Stat. § 609.705 (Unlawful Assembly);

see also Minn. Stat. 169.02, subd. 2 (“It is a misdemeanor for any person to willfully fail

or refuse to comply with any lawful order or direction of any peace officer invested by law

with authority to direct, control, or regulate traffic.”); State v. Mangan, No. CX-98-2325,

1999 WL 639246, at *1 (Minn. Ct. App. Aug. 24, 1999) (affirming conviction for failure

to obey lawful police order “after he ignored a police officer’s order to move out of the

street, where he had been campaigning” and rejecting First Amendment claim). 9


9
  City of St. Paul v. Willier, 304 Minn. 430, 430, 231 N.W.2d 488, 489 (1975) (“Defendant
contends that this statute does not apply in this type of situation but only to one where a
driver or other person refuses to comply with a peace officer’s order regulating traffic. We
reject this argument and hold that the statute does apply to defendant’s conduct.”); State v.
Orsak, No. A07-1530, 2008 WL 4224503, at *3 (Minn. Ct. App. Sept. 16, 2008) (affirming
conviction for failure to comply with lawful order to relocate).


                                             16
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 17 of 20




       Similarly, Plaintiffs have no right not to be subjected to seizure and arrest for

violating lawful dispersal orders, following a warning and an opportunity to leave the

scene. See, e.g., Barnham v. Ramsey, 434 F.3d 565, 575 (D.C. Cir. 2006) (“[W]hen

compelling circumstances are present, the police may be justified in detaining an

undifferentiated crowd of protestors, but only after providing a lawful order to disperse

followed by a reasonable opportunity to comply with that order.”); Lyons v. City of Seattle,

214 F. App’x 655 (9th Cir. 2006) (finding probable cause for arrests where plaintiffs heard

dispersal orders and refused to comply); Hickey v. City of Seattle, No. C00-1672 MJP, 2006

WL 3692658, at *9 (W.D. Wash. Dec. 13, 2006) (noting that failure to follow dispersal

order supports a violation of law). For all of these reasons, the conduct of OSN in ordering

dispersal, and then enforcing dispersal, cannot support a viable claim for violation of §

1983. Plaintiffs therefore are not likely to succeed on the merits.

              ii. Irreparable Harm

       Failure to show irreparable harm is an independently sufficient ground for denying

a preliminary injunction. Watkins, 346 F.3d at 844. To make a showing of irreparable

harm, Plaintiffs “must show that the harm is certain and great and of such imminence that

there is a clear and present need for equitable relief.” Novus Franchising, Inc. v. Dawson,

725 F.3d 885, 895 (8th Cir. 2013). “The basis of injunctive relief in the federal courts has

always been irreparable harm and inadequacy of legal remedies.” Beacon Theatres, Inc.

v. Westover, 359 U.S. 500, 506–07 (1959).

       Plaintiffs fail to show that irreparable harm will result if the Court does not grant

the TRO. This is because the violence in Brooklyn Center is tampering off and Plaintiffs


                                             17
      CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 18 of 20




have made clear their intention to continue coverage (showing no chilling effect). In

contrast, the harm to the State Defendants if the Court enters a TRO would be extraordinary

as it would complicate efforts to control unrest, violence or other chaotic situations and

restore the peace. Plaintiffs’ allegations are occurring in an emergency, wherein violence,

looting and civil unrest were present and needing a swift law-enforcement response for

obvious safety reasons. Ascertaining who is actually a member of the media during a return

to order mission is challenging, especially when the scenes were dark and chaotic.

Discerning between protesters, onlookers, members of the media, freelance journalists,

podcasters or bloggers, and people who may be committing crimes is extraordinarily

difficult, especially in cases where people claim to be with the media but have no photo

badge or credentials displayed. Moreover, OSN took pains to ensure the media was aware

of the dispersal order, that it applied to them, and provided an alternative location from

while to cover the unfolding events.

        The State of Minnesota also has a sovereign interest in the enforcement of the

restoration of order and in ensuring public safety.        An injunction inhibiting law

enforcement discretion during a crisis would have significant consequences for the future

and set a bad precedent. A TRO in this matter would also be difficult to implement, as the

vast majority of ONC members are not parties to this lawsuit and will not be bound by the

Court’s order.

              iii. Other Dataphase Factors

       The two remaining Dataphase factors also favor denial of Plaintiffs’ TRO. As

Plaintiffs have not demonstrated that they individually suffered harm from the State


                                            18
       CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 19 of 20




Defendants, they cannot show that the balance of harms is in their favor. Dataphase, 640

F.2d at 114. Plaintiffs claim that their First Amendment rights have been chilled, but this

is belied by Goyette’s admission that he will continue to report on the unrest. (Doc. 97 ¶

14.)

       Plaintiffs claim that a TRO barring the use of dispersal orders would cause

“negligible” harm to the OSC. (Doc. 96 at 16.) That is simply incorrect as Plaintiffs fail

to understand the need for complete dispersal orders in the face of mass violence. In an

emergency, media are not always easily identified, nor is there time to verify credentials.

“[T]he governmental interest in maintaining order and controlling a large, and unlawfully

assembled crowd [i]s substantial.” Hicks, 2006 WL 3311552, at *10.

       Plaintiffs also cannot establish that the balance of harms or public interest favors

them because they fail to plead sufficient grounds or factual allegations that State

Defendants targeted him or other members of the media. The standard set forth in Bell

Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S. Ct 1955 (2007) states that it is a

plaintiff’s obligation to provide the grounds of his entitlement to relief, which requires that

factual allegations must be enough to raise a right to relief above the speculative level. Id.

It is unclear how Plaintiffs arrive at that conclusion that members of the media were

“targeted” rather than involved in an accidental interaction during a mass unrest. This is

particularly true when Plaintiffs admit that they disregarded lawful dispersal orders and

refused to leave a dangerous location, which obviously subjected them to a risk of harm

while OSN officials attempted to restore peace.




                                              19
        CASE 0:20-cv-01302-WMW-DTS Doc. 102 Filed 04/15/21 Page 20 of 20




                                       CONCLUSION

         For all of the reasons stated above, Defendants respectfully request that the Court

deny Plaintiffs’ motion for a temporary restraining order.



Dated: April 15, 2021                         Respectfully submitted,

                                              KEITH ELLISON
                                              Attorney General
                                              State of Minnesota



                                              s/Kathryn Iverson Landrum
                                              KATHRYN IVERSON LANDRUM
                                              Assistant Attorney General
                                              Atty. Reg. No. 0389424

                                              445 Minnesota Street, Suite 1400
                                              St. Paul, Minnesota 55101-2131
                                              (651) 757-1189 (Voice)
                                              (651) 282-5832 (Fax)
                                              kathryn.landrum@ag.state.mn.us

                                            ATTORNEY FOR DEFENDANTS
                                            MINNESOTA DEPARTMENT OF PUBLIC
                                            SAFETY     COMMISSIONER     JOHN
                                            HARRINGTON AND MINNESOTA STATE
                                            PATROL COLONEL MATTHEW LANGER,
                                            IN THEIR OFFICIAL AND INDIVIDUAL
                                            CAPACITIES




|#4948586-v1




                                              20
